DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 8 “the belt member” has been CHANGED to - -the intermediate transfer belt- -.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest the claimed intermediate transfer belt containing a thermoplastic resin  with a crystallinity of 8% or more and 25% or less and carbon black (the average primary particle size of the carbon black being 10nm or more and 30nm or less, the content of the carbon black is 15% by mass or more and 30% by mass or less with respect to the belt and wherein (Li+Lo+Lc)/3≤100 nm, where Li is a value of an L-function indicating a dispersibility of the carbon black with respect to the thermoplastic resin in an outer peripheral surface region having a range of 10 μm from an outer peripheral surface of the base layer in a thickness direction of the belt member, Lo is a value of the L-function indicating a dispersibility of the carbon black with respect to the thermoplastic resin in an inner peripheral surface region having a range of 10 μm from an inner peripheral surface of the belt member in the thickness direction, and Lc is a value of the L-function indicating a dispersibility of the carbon black with respect to the thermoplastic resin in a central region having a range of 5 μm in the thickness direction and another range of 5 μm in the thickness direction from a central portion of the belt member in the thickness direction, in combination with the remaining claim elements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Takei et al. (US 2020/0356029) disclose an intermediate transfer belt including a polyetherimide resin and with a specific dispersibility and average size of carbon black particles; Oomori et al. (US 2012/0243916) disclose an intermediate transfer belt including a polyamide resin with a crystallinity of around 25% and carbon black with improved dispersibility and primary average particle diameter >= 10nm; Shirose et al. (US 2009/0116881) disclose an intermediate transfer belt with a carbon black having a number-average particle size of Feret’s diameter of 5 to 300 nm dipseresed therein.
Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH S WONG/
Primary Examiner, Art Unit 2852



JSW